Per Curiam.
It appears that one Hall and wife conveyed an undivided one-half interest in their homestead real estate to one Armstrong, who, with his family, lived with Hall and his family on the place. By alleged at*487tachment proceedings against Armstrong a lien was attempted to- be placed on Armstrong’s interest' in the property. and after a sale under execution of Armstrong’s one-half interest to Dodge, he brought suit for partition against Choquette and wife, Armstrong and wife having reconveyed their interest to Hall, who conveyed the property to Choquette. Partition was decreed and an appeal taken.
Independent of the question of fraud in the conveyance of a one-half interest to Armstrong and of the asserted failure of consideration for such conveyance, “all of which was well known to the complainant,” it is clear that the property was the homestead of Hall or of Hall and Armstrong, and that it was exempt from the asserted lien and execution sale under judicial process. As the asserted process lien and sale did not affect the homestead rights, the sale of the homestead by the owners could not give effect- to an attempted lien and subsequent execution sale that were never effective.
Decree reversed.
Taylor, Whitfield, Ellis and West, J. J., concur.
Browne, C. J., not participating.